— Appeal by defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered October 13,1983, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
*801We note with some concern the frivolous nature of the points raised by defendant’s counsel on this appeal. Where counsel finds that he has no genuine issue, after review of the record, it would be more appropriate to submit a brief in accordance with Anders v California (386 US 738). O’Connor, J. P., Rubin, Lawrence and Eiber, JJ., concur.